DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.
Response to Amendment
Claims 1, 4-12, 15, 16, and 21-23 are currently pending. Claims 1 and 9 have been amended. Claims 21-23 have been added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the distal tip portion of the double guidewire” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. “Distal tip portion of the double guidewire” was not previously mentioned in claim 9. It is unclear if the limitation should recite “a distal 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 15, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 (US Pub No. 2009/0259298 – previously cited) in view of Ham et al. ‘667 (US Patent No. 5,456,667 – previously cited) further in view of Arenas et al. ‘249 (US Patent No. 4,676,249 – previously cited).
Regarding claim 1, Mayberry et al. ‘298 teaches a double guidewire (Fig 12A-12C and [0112]) comprising:
a first guidewire (hollow guidewire sheath 216) comprising an elongated flexible shaft and having a distal portion that terminates in a distal tip (Figs. 12A, 12C show sheath 216 slightly bent, indicating that sheath 216 is flexible. The distal tip can be interpreted as the wavy line between sheath 216 and inner core wire 218.), and first guidewire being a hollow guidewire having a central lumen extending along a length of said first guidewire (Sheath 216 is hollow.); and
a second guidewire (inner core wire 218) comprising an elongated flexible shaft and having a distal portion that terminates in a distal tip (Figs. 12A, 12C show wire 218 slightly bent, indicating that wire 218 is flexible. The distal tip can be seen at the end of wire 218.), and second guidewire being deployed within said central lumen of said first guidewire, wherein the distal tips of the first guidewire and the second guidewire are distinct (see Figs. 12A ,12C);
an adjuster mechanism mechanically linked to a proximal portion of at least said second guidewire, said adjuster mechanism being operable to displace said second guidewire longitudinally relative to said first guidewire ([0073]; “In some embodiments, the central inner core 132 is preferably axially and rotatably movable within the outer sheath 128…Rotational engagement can be accomplished in any of a variety of ways, normally involving complementary surface structures such as keys or splines on the associated components.” Figs. 14-16 also indicate that there is some form of an adjuster mechanism to move the inner core wire 218 through the hollow guidewire sheath 216. “Complementary surface structures such as keys or splines” could be interpreted as an adjuster mechanism.) between at least:
a first state in which said distal tip of said second guidewire is adjacent to said distal tip of said first guidewire (Figs. 14-16 and [0124], [0129]; Inner core wire 218 advances through the hollow guidewire sheath 216, but not advanced beyond the hollow guidewire sheath 216.),
a second state in which at least part of said distal portion of said second guidewire is advanced beyond the distal tip of said first guidewire (see Figs. 12A, 12C, 19, 20 and [0124], [0137]), and
a third state in which said distal tip of said second guidewire is withdrawn proximally along said central lumen of said first guidewire so as to leave empty a part of said central lumen along at least part of said distal portion of said first guidewire ([0124]; axially advanced through the central lumen 220.” (emphasis added) The term “axially advanced” indicates that the inner core wire 218 may be drawn into the hollow guidewire sheath 216 so as to leave empty a part of the central lumen 220.);
wherein a region of said distal portion of each of said first and second guidewires is curved to impart a lateral deflection to said distal portion of said first and second guidewires, respectively (Fig. 12 shows hollow guidewire sheath 216 and inner core wire 218 are curved, which imparts a lateral deflection.),
wherein, advancing said second guidewire proximally along said central lumen, and results in at least partial overlap of the deflected portions of the inner and outer guidewires (As mentioned in [0124], the inner core wire 218 may be axially advanced through the central lumen 220 of the hollow guidewire sheath 216. When the inner core wire 218 is in the first state, the distal end of the inner core wire 218 may partially overlap the distal end of the hollow guidewire sheath 216. Both distal ends are also deflected, as seen in Fig. 12).
Mayberry et al. ‘298 teaches all of the elements of the current invention as mentioned above except for said distal portion of said second guidewire comprising a deflectable helical coil.
Ham et al. ‘667 teaches that a distal portion of a guidewire can have a conventional structure with a core member extending through a helical coil to a plug (Column 6 Lines 5-22; Guidewire 24 comprises a helical coil 33, interpreted as a second guidewire with a deflectable helical coil.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal portion of said second guidewire of Mayberry et al. ‘298 to include a deflectable helical coil as Ham et al. ‘667 teaches that it is well-known in the art to include a helical coil with a guidewire (Column 6 Lines 8-12). The modification would be applying a 
Mayberry et al. ‘298 in view of Ham et al. ‘667 teaches all of the elements of the current invention as mentioned above except for said distal portion of said first guidewire comprising a deflectable helical coil.
Arenas et al. ‘249 teaches an elongate flexible coiled wire body 14, interpreted as a first guidewire comprising a deflectable helical coil (Figs. 1-6 and Column 3 Line 59 – Column 4 Line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 to include a deflectable helical coil as Arenas et al. ‘249 teaches. Doing so would aid in maneuvering the guidewire through a vessel. Furthermore, the modification to Mayberry et al. ‘298 would merely be combining prior art elements according to known methods to yield predictable results, the predictable result being able to make a guidewire deflectable. It is also well-known in the art for guidewires to include helical coils in its configuration. 
Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 teaches all of the elements of the current invention as mentioned above except for wherein, advancing said second guidewire proximally along said central lumen, from said third state to said first state, results in a reduction of lateral deflection of said double guidewire.
Arenas et al. ‘249 teaches in Figs. 1, 2, when cap 12 and hemisphere end 20 are adjacent to each other, this is interpreted as a first state. When multi-mode guidewire 10 moves from Figs. 1, 2 to Figs. 3-6, core wire 17 is retracted, which deflects guidewire 10. When there is space between cap 12 and hemisphere end 20 in Figs. 3-6, this is interpreted as a third state. Column 6 Lines 23-34 teaches that one of the several modes as shown in Figs. 1-6 could be selected. The method is merely to select one of the modes and distally advance the catheter and the guidewire 10 through the blood vessel so long as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the double guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 to include advancing said second guidewire proximally along said central lumen, from said third state to said first state, which results in a reduction of lateral deflection of said double guidewire as Arenas et al. ‘249 teaches that this will place the guidewire in a mode that will aid in advancing the guidewire.
Regarding claim 9, Mayberry et al. ‘298, as modified by Ham et al. ‘667 and Arenas et al. ‘249, teaches a method of performing a surgical procedure on a patient comprising the recited steps, including: b) introducing the double guidewire into a bodily lumen of the patient and navigating the double guidewire within the bodily lumen to reach a target location (Abstract of Mayberry et al. ‘298).
Regarding claim 10, Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249, as applied to claim 9, teaches selectively displacing the second guidewire relative to the first guidewire so that the distal portion of the second guidewire extends beyond the distal tip of the first guidewire (Figs. 12A, 12C and [0124]).
Regarding claim 12, Mayberry et al. ‘298 teaches rotating at least the first guidewire about its longitudinal axis ([0068]; Outer sheath 128 includes concentric guidewire assembly 214.).
Regarding claim 15, Mayberry et al. ‘298 teaches wherein the bodily lumen comprises a blood vessel (Abstract).
Regarding claims 16, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claim 1, teaches all of the elements of the current invention as mentioned above 
Arenas et al. ‘249 teaches a handle located at a proximal end of a double guidewire (stiffening handle 26), wherein an adjuster mechanism (knurled knob 22) is integrated with said handle (Column 5 Lines 26-33). Arenas et al. ‘249 also teaches wherein a proximal portion of a first guidewire is associated with said handle (Figs. 1-6), such that said handle is configured to be used for rotating said first guidewire about its longitudinal axis (Column 3 Lines 14-35, Column 4 Lines 64-66, Column 5 Lines 26-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjuster mechanism of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 to include a handle as Arenas et al. ‘249 teaches. This will aid in providing manipulation of an inner guidewire.
Regarding claim 21, Mayberry et al. ‘298 teaches wherein said distal tip of said second guidewire is curved and deflected and displaced longitudinally when it protrudes beyond the distal tip of the first guidewire (Figs. 12A, 12C show wire 218 slightly bent, indicating that wire 218 is curved. The distal tip can be seen at the end of wire 218. Wire 218 also protrudes beyond the distal tip of the hollow guidewire sheath 216, as seen on the right side of Figs. 12A, 12C.).
Regarding claim 22, Mayberry et al. ‘298 teaches wherein displacement of the second guidewire within the first guidewire generates an additional region of deflection (Figs. 12A, 12C shows that the distal end of wire 218 creates an additional region of deflection since wire 218 protrudes beyond the hollow guidewire sheath 216.).
Regarding claim 23, Mayberry et al. ‘298 teaches wherein displacement of the second guidewire adjust the overall extent, angle and geometry of the curvature of the distal tip portion of the double guidewire (Figs. 12A, 12C show that the wire 218 extends beyond the hollow guidewire sheath 216, .
Claims 4, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claims 1 or 9, further in view of Herbert ‘736 (US Pub No. 2014/0135736 – previously cited).
Regarding claim 4, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein an external surface of said distal portion of said first guidewire is coated with a hydrophilic coating, and wherein an external surface of said distal portion of said second guidewire is not coated with said hydrophilic coating.
Herbert ‘736 teaches an outer diameter of a catheter can be hydrophilically coated ([0083]) and an inner catheter may optionally be coated with a hydrophilic coating ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external surface of said distal portion of said first guidewire and the external surface of said distal portion of said second guidewire to include a hydrophilic coating and not include a hydrophilic coating, respectively, since Herbert ‘736 teaches that an outer diameter of a catheter may be hydrophilically coated while an inner catheter is not coated, as it would aid in axial movement ([0026], [0064]). Furthermore, the modification of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 would merely be combining prior art elements according to known methods to yield predictable results.
Regarding claims 7 and 8, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein an outer diameter of said first guidewire is no greater than 0.014 
Herbert ‘736 teaches an outer catheter with a proximal outer diameter from about 0.008” to about 2.00” with a preferred proximal diameter of about 1 mm, or 0.039”, and a preferred distal outer diameter of about 0.93 mm, or 0.037” ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer diameter of said first guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 to include being no greater than 0.014 inch (0.36 mm) and no greater than 0.038 inch (0.97 mm) as Herbert ‘736 teaches. Doing so would aid in inserting a deflectable catheter into a narrow, tortuous vasculature ([0026]). Furthermore, it would have been obvious, through routine experimentation, to determine the optimum outer diameter size. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Mayberry et al. ‘298 teaches advancing along the double guidewire an “014-compatible” over-the-wire device selected from the group consisting of: an angioplasty balloon (Fig. 2 main branch portion 180 and [0063]).
Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for advancing along the double guidewire an “014-compatible” over-the-wire device selected from the group consisting of: an expandable stent.
Herbert ‘736 teaches an outer catheter with a proximal outer diameter from about 0.008” to about 2.00” with a preferred proximal diameter of about 1 mm, or 0.039”, and a preferred distal outer diameter of about 0.93 mm, or 0.037” ([0072]). One or more lumens (for delivery or balloon inflation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the double guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249, as applied to claim 9, to include an “014-compatible” over-the-wire device selecting from the group consisting of: an angioplasty balloon and an expandable stent as Herbert’ 736 teaches. Doing so would aid in inserting a deflectable catheter into a narrow, tortuous vasculature ([0026]). The angioplasty balloon would aid in widening a vessel to increase blood flow.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claim 1, further in view of Noriega et al. ‘442 (US Pub No. 2006/0074442 – previously cited).
Regarding claim 5, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein said first guidewire further comprises a metal strip extending along an inner surface of said helical coil of said distal portion of said first guidewire and permanently attached to said helical coil of said distal portion of said first guidewire at a plurality of spaced-apart locations along said helical coil of said distal portion of said first guidewire.
Noriega et al. ‘442 teaches a reinforcing wire that can be an at least partially flattened strip of stainless steel that is positioned between an inner tube and coils (Fig. 3A and [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claim 1, to include a metal strip as Noriega et al. ‘442 teaches that this will aid in retaining shape and providing for deflection or steering of a distal end ([0102]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claim 1, further in view of Lenker et al. ‘949 (US Pub No. 2018/0317949, provisional application filed 06 December 2012).
Regarding claim 6, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein said second guidewire further comprises a tapered metal core extending within said helical coil of said distal portion of said second guidewire and permanently attached to said helical coil of said distal portion of said second guidewire at said distal tip of said second guidewire.
Lenker et al. ‘949 teaches an inner tube 104 that is affixed to a distal coil 1102 in a region proximate to a nose cone 118, or distal end, such that most or nearly all of the distal coil is controlled in expansion and contraction by the inner tube 104. The coil materials can comprise stainless steel, a type of metal (Fig. 11 and [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249, as applied to claim 1, to include a metal core as Lenker et al. ‘949 teaches that this will aid in controlling the coil by the inner tube. It is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with regard to the particular shape (tapered) of the metal core. Section 2144.04 B of the MPEP makes clear that shape/configuration of a claimed element is a matter of obvious design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape/configuration is signification (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Response to Arguments
Regarding Applicant’s argument that Mayberry does not teach a second guidewire comprising an elongated flexible shaft and having a distal portion that terminates in a distal tip, said distal portion 
Examiner notes that she and Mr. Gross have previously discussed to amend “wherein a region of said distal portion of each of said first and said second guidewires is configured to be preshaped to impart a lateral deflection to said distal portion of said first and second guidewires, respectively” to recite that the distal portions of the first and second guidewires are curved prior to usage. Applicant has amended the limitation to recite “wherein a region of said distal portion of each of said first and said second guidewires is curved to impart a lateral deflection to said distal portion of said first and second guidewires, respectively.” Examiner notes that this amendment merely recites that the distal portion of the first and second guidewires are curved, which the primary reference teaches as a region of the distal portions of sheath 216 and inner core wire 218 are curved. Examiner suggests to clearly indicate that the region of said distal portion of each of said first and second guidewires is curved prior to usage to possibly overcome the prior art (e.g. wherein a region of said distal portion of each of said first and second guidewires is laterally deflected from a longitudinal axis of the elongated flexible shaft of the first and second guidewire, or something of the like).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edamatsu ‘445 (US Pub No. 2013/0289445) teaches a guidewire that has an inner coil and an outer coil, the inner coil determining the rigidity of the guidewire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791